Citation Nr: 1138722	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  08-12 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California




THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel





INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from October 1943 to April 1946.  The Veteran died in November 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  In July 2009 and June 2010, the matter was remanded for additional notice and development.  As was noted in the Board's remands, the appellant requested a hearing before the Board in her VA Form 9 (Substantive Appeal); she withdrew the request in writing in June 2009.  In May 2011, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in November 2006; the immediate cause of his death was respiratory failure; lung cancer was listed as the underlying cause; and arteriosclerotic heart disease (ASHD) and type II diabetes mellitus were identified as other significant conditions contributing to death but not resulting in the underlying cause.  

2.  At the time of the Veteran's death, he had established service connection for residuals of a right shoulder shell fragment wound (SFW), rated 30 percent.  

3.  The Veteran's lung cancer, which caused his death, was not manifested during his active service or within one year thereafter, and the preponderance of the evidence is against a finding that such disability is related to his service or to any event therein.  
4.  The Veteran's ASHD and diabetes mellitus, which are listed as contributory causes of his death, were not manifested in service or in the first year following his separation from service, and are not shown to have been related to his service.  

5.  A service-connected disability did not cause or contribute to cause the Veteran's death.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.304, 3.307, 3.309, 3.312 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

The appellant was advised of VA's duties to notify and assist in the development of the claim.  While she did not receive complete notice prior to the initial rating decision, a December 2010 letter provided essential notice prior to the readjudication of her claim.  Specifically, it provided notice that complied with Hupp and explained the evidence VA was responsible for providing and the evidence she was responsible for providing.  This letter (along with April 2008 and September 2009 letters) informed the appellant of effective date criteria.  A January 2011 supplemental statement of the case (SSOC) readjudicated the matter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  

The Veteran's service treatment records are associated with his claims file, and pertinent postservice treatment records have been secured.  As noted above, the RO secured a medical advisory opinion in February 2010 (with addendum opinion in August 2010), and the Board secured a June 2011 VHA medical advisory opinion in this matter.  As will be discussed in greater detail below, the February and August 2010 advisory opinions cumulatively with the June 2011 VHA advisory opinion are adequate for rating purposes; they reflect familiarity with the entire record, and include a detailed explanation of rationale.  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  It is not sufficient to show that a service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

Service connection is warranted for disability resulting from disease or injury that was incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases (including malignant tumors, cardiovascular disease, and diabetes), service connection may be established on a presumptive basis if they are manifested to a compensable degree in a specified period of time postservice (one year for malignant tumors, cardiovascular disease and diabetes).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To substantiate a claim of service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran died in November 2006.  His death certificate shows that the immediate cause of his death was respiratory failure, due to or as a consequence of lung cancer.  Arteriosclerotic heart disease (ASHD) and type II diabetes mellitus were listed as significant conditions contributing to death but not resulting in the underlying cause of death.  

The Veteran's STRs are silent for complaints, findings, treatment, or diagnoses relating to lung cancer, ASHD, and/or diabetes mellitus.  Consequently, service connection for any disease/condition on the basis that it became manifest in service and persisted is not warranted.  Inasmuch as there is no evidence that the Veteran's lung cancer, ASHD or any heart disease, or his diabetes mellitus were manifested in the first year following his discharge from active duty, service connection for such diseases under the chronic disease presumptive provisions of 38 U.S.C.A. § 1112, 38 C.F.R. §§ 3.307, 3.309 likewise is not warranted.  There is also no evidence in the record that relates any of these diseases/conditions to the Veteran's service.  The death certificate only lists these diseases/conditions as death-causing disabilities, and the appellant has not submitted any competent (medical) evidence showing or suggesting that there is a relationship between the death-causing disabilities and the Veteran's service.  

The appellant alleges that the Veteran's death-causing lung cancer is related to his service-connected disability.  She claims, in essence, that the Veteran's service-connected residuals of a right shoulder SFW contributed to cause or aggravated his lung cancer which ultimately resulted in his death.  

The medical evidence of record includes postservice private treatment records from Community Medical Center showing that in October 2006, the Veteran presented in shock and with unobtainable blood pressure.  He was transferred to the emergency room for further treatment and evaluation; the impression was acute pneumonia, type II diabetes mellitus, and hypotension.  October 2006 X-rays revealed a 6.6x5.9 cm soft tissue mass within the posteromedial right lower lobe abutting the medial pleural surface, suspicious for malignancy.  CT scan of the chest found a 7.8x5.1 cm mass in the medial aspect of the right lower lobe pleural based; a 4.4x2.1 cm subcarinal lymph node and smaller lymph nodes in the right hilum; small to moderate-sized right pleural effusion; and status post cholecystectomy.  A November 2006 lung biopsy found non-small cell carcinoma of the right lung, opined to be compatible with poorly differentiated primary adenocarcinoma of the lung.  (emphasis added).  

Community Medical Center treatment records note that the Veteran's past medical history included, but was not limited to: coronary artery disease status post benign prostatic hyperplasia; paroxysmal atrial fibrillation; type II diabetes mellitus; cervical disc disease; and a history of smoking for many years.  

In a May 2007 letter, Dr. S.H. indicated that the cause of most malignancies is unknown and one speculation is that constant irritation of the body tissue by a foreign body may be a direct cause of cancer.  In the Veteran's case, the war-related bullet was irritating the shoulder (noted on repeated occasions in the letter to be the left shoulder), and there was a recurrent infected wound created all the time which "could have become [m]alignant and act like a primary source with secondary [m]etastasis."  (emphasis added).  

In a July 2007 letter, Dr. S.H. stated that the Veteran's probable cause of death was war-related to chronic non-healing bullet wound to his right shoulder which got infected and irritated repeatedly.  [Dr. S.H. noted that his May 2007 letter mistakenly referred to the left shoulder instead of the right shoulder as the location of the wound.]  Dr. S.H. opined that recurrent irritation by a foreign body like a bullet lodged in the right shoulder tissue accompanied with and without recurrent infection would lead to malignancy acting as a primary source with secondary metastatic lesion to the lungs, and ultimately leading to a cardiopulmonary/respiratory arrest and death.  

In August 2007 correspondence, Dr. S.H. stated that it has not been proven that smoking or tobacco is a cause of cancer.  He indicated the only reason which might support this theory of causation is that most patients with lung cancer were smokers.  However, non-smokers get lung cancer too, especially at the age of 80.  He concluded that whether the Veteran died from lung cancer due to his smoking many years ago cannot be resolved with one hundred percent certainty.  

In a June 2008 letter, Dr. S.H. stated that the primary source of the lung cancer is not known.  In addition, he stated that after reviewing the records provided by the appellant, the Veteran's shoulder injury "could become malignant."  (emphasis added).  

In February 2010 (based on the Board's July 2009 remand instructions), a VA consulting physician, Dr. S.S., noted that there was no evidence for any smoldering osteomyelitis of the shoulder or scapula or any chronic non-healing open wounds.  Dr. S.S. opined that "the veteran's service connected residuals of right shoulder shrapnel wound had no bearing on, did not cause or contributed to the cause or hastened his death from lung cancer."  

In August 2010, Dr. S.S., after reviewing the claims file and the letters by Dr. S.H., opined the following: 

[The Veteran's] service-connected residuals of right shoulder shrapnel wound did not in any way cause or contribute to or hasten his death from lung cancer.  It would also be my professional opinion that I disagree with the previous assessment and letters from 2007 from [the] Veteran's primary care physician [Dr. S.H.].  There was never any indication that the Veteran had any recurrent infections or osteomyelitis.

Dr. S.S. also encouraged VA to seek another opinion from a pulmonologist to resolve any disagreement as to the etiology of the Veteran's lung cancer, and specifically whether the Veteran's service-connected residuals of right shoulder shrapnel wound caused or contributed to cause or hastened his death.  

Because Dr. S.S. suggested further development for a medical advisory opinion by a pulmonologist, and as there are conflicting medical opinions on a critical matter, the Board (in May 2011) sought a VHA medical advisory opinion in this matter.  

In an opinion received in June 2011, a VA medical expert opined after review of the claims file that the Veteran expired secondary to complications of poorly differentiated primary adenocarcinoma of the lung, as reflected by lung biopsy findings, and "the likely cause of this cancer is tobacco abuse."  It was noted that the designation "primary" indicates that the cancer was not metastatic (i.e., secondary to a cancer remote to the site biopsied).  The VHA consultant explained that while there are isolated/rare reports of shrapnel and retained bullet fragments associated with the development of cancer, the cancers arise at the site of the retained material, and are overwhelmingly sarcomatous in nature.  The VHA consultant noted he was not aware of any reports of adenocarcinoma arising from retained bullet or shrapnel wounds to the shoulder, muscles or bones.  

Addressing the various statements by Dr. S.H., the VHA consultant noted the May 2007 letter wherein Dr. S.H. noted that there was no primary source of the cancer identified.  However, it was noted that the cancer has been diagnosed as primary adenocarcinoma of the lung.  It was further explained that there is no documentation of a primary cancer in the area of the right shoulder/retained shrapnel, citing October 2006 X-rays and CT scans that did not identify a primary cancer in the shoulder.  Regarding  Dr. S.H.'s theory that the Veteran's shoulder could become malignant and act like a primary source with secondary metastasis, the VHA consultant noted that metastatic cancers are the same tissue type as the primary cancer.  Hence, one would have to postulate the Veteran had a primary adenocarcinoma of the soft-tissues or bone of the right shoulder.  However, this is unheard of, and there is no basis in medical fact to assert that an adenocarcinoma would arise as a primary tumor in the shoulder.  The VHA consultant concluded, "Therefore the Veteran's service connected residuals of right shoulder shrapnel wound did not cause or contribute to cause or hastened the Veteran's death."  

The record includes both medical evidence that tends to support the appellant's claim of service connection for the cause of the Veteran's death and medical evidence that is against her claim.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on such factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 336 (1994).  

In weighing the respective medical opinions, the Board concludes that the June 2011 VHA medical advisory opinion merits the greatest probative weight.  The opinion reflects familiarity with the Veteran's accurate medical history and is accompanied by rationale that is supported by citation to clinical data and the explanation of the significance of the clinical data.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Notably, the VHA expert observed that the Veteran was diagnosed with primary adenocarcinoma of the right lung, indicating that the cancer was not metastatic.  Furthermore, rare reports of shrapnel and retained bullet fragments associated with the development of cancer arise at the site of the retained material, and are overwhelmingly sarcomatous in nature.  In the Veteran's case, there was no evidence of primary cancer in the area of the right shoulder/shrapnel wound.  In addition, the cancer found was an adenocarcinoma, not a sarcoma.  The expert concluded that the Veteran's service-connected residuals of right shoulder shrapnel wound did not cause or contribute to cause or hasten his death.  In addition, the June 2011 medical expert opinion is supported by the February and August 2010 medical advisory opinions which were against the appellant's claim.  These opinions were provided after a review of the Veteran's claims file, which is important in this matter as there is no evidence in the record of recurrent shoulder infections or osteomyelitis, and addressed the statements and opinions of Dr. S.H.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For these reasons, the Board finds the June 2011 VHA medical expert's opinion, supported by the February and August 2010 medical advisory opinions, to be persuasive.  

The Board finds little probative value in the private opinions by Dr. S.H.  Specifically, the May and July 2007, and the June 2008 opinions appear to be based, at least in part, on inaccurate factual premises.  In particular, the opinions indicate that the evidence of record does not demonstrate the primary source of the cancer identified, and appears to suggest that a foreign body lodged in the right shoulder would lead to cancer.  However, as noted in the June 2011 VHA medical advisory opinion and as reflected in the evidence of record, there is no evidence of cancer in the right shoulder.  In addition, the private treatment records from Community Medical Hospital include a diagnosis of primary adenocarcinoma of the right lung.  See November 2006 lung biopsy; see also Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a physician's opinion based on an inaccurate factual premise has no probative value).  Furthermore, the May 2007 and June 2008 opinions by Dr. S.H. opined that the right shoulder injury "could have" become malignant, and "could" become malignant.  As the opinions are phrased in terms (i.e., "could have" and "could") that are general and speculative, they lack substantial probative weight.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).  [To the extent Dr. S.H. stated in August 2007 correspondence that whether the Veteran died from lung cancer due to his smoking cannot be resolved without one hundred percent certainty, the Board finds such has no merit.  Significantly, in such as case as this, where a preponderance of the evidence is against the claim, the claim is to be denied; a one hundred certainty is not required to deny a claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.]  

The Board does not question that the appellant is sincere in her belief that the Veteran acquired lung cancer from his service-connected right shoulder SFW.  However, her statements in this regard are not competent evidence.  She is a layperson, and lacks the training to opine regarding medical causation; nexus of a cancer to service (or to a service-connected disability) is a medical question, and is not capable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the appellant's claim.  In such a situation, the benefit of the doubt doctrine does not apply, and the claim must be denied.  


ORDER

Service connection for the cause of the Veteran's death is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


